IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    :      NO. 376
                                          :
         ADOPTION OF NEW RULES            :      MAGISTERIAL RULES DOCKET
         GOVERNING STANDARDS OF           :
         CONDUCT OF MAGISTERIAL           :
         DISTRICT JUDGES                  :
                                          :




                                       ORDER


PER CURIAM

        AND NOW, this 18th day of September, 2014, IT IS ORDERED pursuant to
Article V, Section 10 of the Constitution of Pennsylvania that Rules 1-15 and 23 of the
Rules Governing Standards of Conduct of Magisterial District Judges are rescinded
effective December 1, 2014, and new Rules are adopted in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the new Rules is found to be in the
interests of justice and efficient administration.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
the new Rules shall be effective on December 1, 2014. A person to whom the new
Rules become applicable shall comply with all provisions by December 1, 2014, except
for Rules 3.4, 3.7, 3.8 and 3.11; such persons shall comply with Rules 3.4, 3.7, 3.8 and
3.11 as soon as reasonably possible and shall do so in any event by December 1, 2015.